DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08 Jan 2021, 25 Feb 2021, and 30 Mar 2021 for application number 14/866,894. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1, 7, 9-10, 16-18, and 24-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 Feb 2021 and 30 Mar 2021 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities: the phrase, “modify an efficiency of a rendering process the at least one processor to modify the efficiency of the rendering process” on lines 7-10 seems grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9-10, 16-18, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 23-24, recites “modification of the queue of pre-navgiation operations includes at least one stopping a pre-navigation operation.” However, the Specification, paragraph 0031, only discloses that that “the set of pre-navigation operations may be modified by adding or removing pre-navigation operations,” not “stopping a pre-navigation operation.”
Similar limitations exist in claim 10, lines 17-18; and claim 18, lines 17-18.
The dependent claims are rejected for the reasons above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsby et al. [hereinafter as Larsby] (US 2013/0222329 A1) in view of Mavinakuli et al. [hereinafter as Mavinakuli] (US 2016/0179767 A1) further in view of Sannomiya et al. [hereinafter as Sannomiya] (US 2015/0360567 A1) further in view of Wigdor et al. [hereinafter as Wigdor] (US 2014/0139456 A1).
In reference to claim 1, Larsby teaches a computing device for assisting rendering of content in a web browser [para 0023 discloses loading content of a webpage], the computing device comprising:
a 3D camera to capture one or more 3D images of a user of the computing device [paras 0019, 0038, 0040, 0043 disclose cameras which may detect inputs in space];
at least one memory; at least one processor [para 0015 discloses memory and a processor] to execute instructions to:
track, based on the one or more 3D images, a motion of a finger of the user while the finger is not in contact with the computing device [Fig. 6, paras 0032-0034 disclose a finger approaching a touch screen];
determine, based on the motion of the finger while the finger is not in contact with the computing device, a navigation input the user is likely to perform, wherein the navigation input includes at least one of a scrolling input or a click input, wherein the scrolling input corresponds to first motion of the finger while the finger is in contact with the computing device and the click input corresponds to a second motion of the finger while the finger is in contact with the computing device [Fig. 6, paras 0032-0034 disclose that proximity information may predict a scrolling input before the gesture event occurs; the input involved inputs both on and not on the touch display; para 0018 discloses tap and double tap gestures; para 0023 discloses a click gesture that is predicted, e.g. likely to be performed, and requesting, e.g. pre-rendering, content prior to the completion of the gesture]; 
in response to determination of the navigation input the user is likely to perform; cause pre-rendering of content for the web browser [paras 0022, 0036, 0040 disclose pre-caching, pre-executing, ; and
detect, after the pre-rendering of the content, the at least one of the scrolling input or the click input [paras 0022, 0036, 0040 disclose pre-caching, pre-executing, or pre-requesting data, e.g. pre-rendering, once determining likely actions; para 0034 discloses that due to a predicted, likely action of scrolling content, the device may begin to retrieve the content so that it may be ready for scrolling without interrupting the user’s experience; Fig. 6, paras 0032-0034 disclose detecting a scrolling input after determining the input; the pre-rendering would be done before the scrolling input is finalized; para 0023 discloses a click gesture that is predicted, e.g. likely to be performed, and requesting, e.g. pre-rendering, content prior to the completion of the gesture]; and 
cause display of the content in the web browser in response to the detection of the at least one of the scrolling input or the click input [para 0034 discloses displaying content after scrolling].
However, while Larsby teaches rendering and pre-rendering, as well as the pre-rendering and display of a webpage [para 0023], as expressed above, Larsby does not explicitly teach wherein pre-rendering of content includes interpreting web code.
Mavinakuli teaches wherein pre-rendering of content includes interpreting web code [para 0058 discloses rendering web content by interpreting script code for the web content; para 0059 discloses caching web content previous to a user requesting the content, e.g. pre-rendering content].
It would have been obvious to one of ordinary skill in art, having the teachings of Larsby and Mavinakuli before him before the effective filing date of the claimed invention, to modify the invention 
One of ordinary skill in the art wanted to be motivated to obtain a system in which content in a web browser may be pre-rendered by interpreting web code to reduce network traffic and/or improve response time [Mavinakuli, para 0011].
However, while Larsby teaches content for the web browser [para 0023 discloses loading content of a webpage], Larsby and Mavinakuli do not explicitly teach in response to determination of the navigation input the user is likely to perform, modify a queue of pre-navigation operations based on the determination of the navigation input the user is likely to perform; cause pre-rendering of content for the web browser based on the modified queue of pre-navigation operations.
Wigdor teaches in response to determination of the navigation input the user is likely to perform, modify a queue of pre-navigation operations based on the determination of the navigation input the user is likely to perform; cause pre-rendering of content for the web browser based on the modified queue of pre-navigation operations [para 0036 discloses that pre-rendered low-latency responses may be pre-loaded into a memory to be accessible to the low-latency subsystem in advance of being need for use in response to user input event; para 0091 discloses that gesture actions may be inferred through the use of a queue of inputs, thus generating gesture events which are included in the input queue; that the queue may be added onto depending on the number of inputs makes it modified; the queue facilitates the determination of gesture, which in turn, allows for pre-rendering of content].
It would have been obvious to one of ordinary skill in art, having the teachings of Larsby, Mavinakuli, and Wigdor before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Larsby and Mavinakuli to include the functionality as taught by Wigdor in order to obtain a system in which content in a web browser may be pre-rendered by 
One of ordinary skill in the art wanted to be motivated to obtain a system in which content in a web browser may be pre-rendered by interpreting web code through the use of a queue of pre-navigation operations, the pre-rendering based on the queue to provide a user with a low-latency experience [Wigdor, para 0003].
However, while Wigdor teaches in response to determination of the navigation input the user is likely to perform, modify a queue of pre-navigation operations based on the determination of the navigation input the user is likely to perform [para 0036 discloses that pre-rendered low-latency responses may be pre-loaded into a memory to be accessible to the low-latency subsystem in advance of being need for use in response to user input event; para 0091 discloses that gesture actions may be inferred through the use of a queue of inputs, thus generating gesture events which are included in the input queue; that the queue may be added onto depending on the number of inputs makes it modified; the queue facilitates the determination of gesture, which in turn, allows for pre-rendering of content], Larsby, Mavinakuli, and Wigdor do not explicitly teach wherein modification of the queue of pre-navigation operation includes at least one of stopping a pre-navigation operation or removing ones of the pre-navigation operations from the queue.
Sannomiya teaches wherein modification of the queue of pre-navigation operation includes at least one of stopping a pre-navigation operation or removing ones of the pre-navigation operations from the queue [para 0015 discloses different pieces of sensor information, e.g. pre-navigation operations, acquired  to determine an input operation; paras 0086-0087 disclose a queue of difference information to facilitate determining an input, and the deletion of difference information as new difference information arrives].

One of ordinary skill in the art wanted to be motivated to obtain a system in which content in a web browser may be pre-rendered by interpreting web code through the use of a queue of pre-navigation operations to increase the operability of an apparatus while operating a vehicle [Sannomiya, para 0005].

In reference to claim 10, claim 10 is rejected for the same reasons as that of claim 1.
In reference to claim 18, claim 18 is rejected for the same reasons as that of claim 1.

Claim 7, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsby  in view of Mavinakuli further in view of Wigdor further in view of Sannomiya further in view of Lee et al. [hereinafter as Lee] (US 2014/0267021 A1).
In reference to claim 7, Larsby, Mavinakuli, Wigdor, and Sannomiya teach the invention of claim 1 above.
However, Larsby, Mavinakuli, Wigdor, and Sannomiya do not explicitly teach determine a distance from the computing device to a head of the user; determine that the distance is past a threshold; and perform a zooming operation in response to the distance from the computing device to the head of the user passing the threshold.
Lee teaches determine a distance from the computing device to a head of the user; determine that the distance is past a threshold; and perform a zooming operation in response to the distance from the computing device to the head of the user passing the threshold [para 0064 discloses a zooming operation based on a distance between gaze position and a display being a certain threshold distance].
It would have been obvious to one of ordinary skill in art, having the teachings of Larsby, Mavinakuli, Wigdor, Sannomiya, and Lee before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Larsby, Mavinakuli, Wigdor, and Sannomiya to include the functionality as taught by Lee in order to obtain a system in which a zoom operation may be performed based on a distance between a user and a device to facilitate rendering of content. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a zoom operation may be performed based on a distance between a user and a device to facilitate rendering of content to control screen display of an electronic device efficiently [Lee, para 0002].

In reference to claim 16, Larsby, Mavinakuli, Wigdor, and Sannomiya teach the invention of claim 10 above.
Larsby further teaches on a web page of the web browser [para 0023 discloses loading content of a webpage].
However, Larsby, Mavinakuli, Wigdor, and Sannomiya do not explicitly teach determine a distance from the computing device to a head of the user; determine that the distance is past a threshold; and perform a zooming operation in response to the distance from the computing device to the head of the user passing the threshold, wherein the zooming operation includes zooming.
Lee teaches determine a distance from the computing device to a head of the user; determine that the distance is past a threshold; and perform a zooming operation in response to the distance from the computing device to the head of the user passing the threshold, wherein the zooming operation includes zooming [para 0064 discloses a zooming operation based on a distance between gaze position and a display being a certain threshold distance].
It would have been obvious to one of ordinary skill in art, having the teachings of Larsby, Mavinakuli, Wigdor, Sannomiya, and Lee before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Larsby, Mavinakuli, Wigdor, and Sannomiya to include the functionality as taught by Lee in order to obtain a system in which a zoom operation may be performed based on a distance between a user and a device to facilitate rendering of content. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a zoom operation may be performed based on a distance between a user and a device to facilitate rendering of content to control screen display of an electronic device efficiently [Lee, para 0002].

In reference to claim 24, claim 24 is rejected for the same reasons as that of claim 7.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsby  in view of Mavinakuli further in view of Wigdor further in view of Sannomiya further in view of Osman et al. [hereinafter as Osman] (US 2012/0300061 A1) further in view of Drozdyuk (US 2016/0232701 A1).
In reference to claim 9, Larsby, Mavinakuli, Wigdor, and Sannomiya teach the invention of claim 1 above.
However, Larsby, Mavinakuli, Wigdor, and Sannomiya do not explicitly teach to determine an orientation of a gaze of the user; determine that the gaze is not oriented to the computing device; and in response to the determination that the gaze is not oriented to the computing device, modify an efficiency of a rendering process.
Osman teaches to determine an orientation of a gaze of the user; determine that the gaze is not oriented to the computing device; and in response to the determination that the gaze is not oriented to the computing device, modify an efficiency of a rendering process [para 0038 discloses that the system may detect direction of a gaze and gazing away causes content to pause].
It would have been obvious to one of ordinary skill in art, having the teachings of Larsby, Mavinakuli, Wigdor, Sannomiya, and Osman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Larsby, Mavinakuli, Wigdor, and Sannomiya to include the functionality as taught by Osman in order to obtain a system in which a gesture may be determined based on gaze orientation, and modifying efficiency based on that gesture. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a gesture may be determined based on gaze orientation, and modifying efficiency based on that gesture to provide an intuitive, easy-to-use interface [Osman, para 0005].
However, while Osman teaches the at least one processor to modify the efficiency of the rendering process [para 0038 discloses that the system may detect direction of a gaze and gazing away causes content to pause], Larsby, Mavinakuli, Wigdor, Sannomiya, and Osman do not explicitly teach modify the efficiency of the rendering process by changing a configuration of the at least one processor of the computing device.
Drozdyuk teaches modify the efficiency of the rendering process by changing a configuration of the at least one processor of the computing device [para 0026 discloses rendering content at different processor speeds].
It would have been obvious to one of ordinary skill in art, having the teachings of Larsby, Mavinakuli, Wigdor, Sannomiya, Osman, and Drozdyuk before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Larsby, Mavinakuli, Wigdor, Sannomiya, and Osman to include the functionality as taught by Drozdyuk in order to obtain a system in which a gesture may be determined based on gaze orientation, and modifying efficiency based on that gesture, the modifying of the efficiency being a change in configuration of a processor. 
.

Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsby  in view of Mavinakuli further in view of Wigdor further in view of Sannomiya further in view of Lee further in view of Osman further in view of Drozdyuk.
In reference to claim 17, Larsby, Mavinakuli, Wigdor, Sannomiya, and Lee teach the invention of claim 1 above.
However, Larsby, Mavinakuli, Wigdor, Sannomiya, and Lee do not explicitly teach to determine an orientation of a gaze of the user; determine that the gaze is not oriented to the computing device; and in response to the determination that the gaze is not oriented to the computing device, modify an efficiency of a rendering process.
Osman teaches to determine an orientation of a gaze of the user; determine that the gaze is not oriented to the computing device; and in response to the determination that the gaze is not oriented to the computing device, modify an efficiency of a rendering process [para 0038 discloses that the system may detect direction of a gaze and gazing away causes content to pause].
It would have been obvious to one of ordinary skill in art, having the teachings of Larsby, Mavinakuli, Wigdor, Sannomiya, Lee, and Osman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Larsby, Mavinakuli, Wigdor, Sannomiya, and Lee to include the functionality as taught by Osman in order to obtain a system in which a gesture may be determined based on gaze orientation, and modifying efficiency based on that gesture. 

However, while Osman teaches modify the efficiency of the rendering process [para 0038 discloses that the system may detect direction of a gaze and gazing away causes content to pause], Larsby, Mavinakuli, Wigdor, Sannomiya, Lee, and Osman do not explicitly teach modify the efficiency of the rendering process by changing a configuration of one or more processors of the computing device.
Drozdyuk teaches modify the efficiency of the rendering process by changing a configuration of one or more processors of the computing device [para 0026 discloses rendering content at different processor speeds].
It would have been obvious to one of ordinary skill in art, having the teachings of Larsby, Mavinakuli, Wigdor, Sannomiya, Lee, Osman, and Drozdyuk before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Larsby, Mavinakuli, Wigdor, Sannomiya, Lee, and Osman to include the functionality as taught by Drozdyuk in order to obtain a system in which a gesture may be determined based on gaze orientation, and modifying efficiency based on that gesture, the modifying of the efficiency being a change in configuration of a processor. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a gesture may be determined based on gaze orientation, and modifying efficiency based on that gesture, the modifying of the efficiency being a change in configuration of a processor to lessen power consumption [Drozdyuk, para 0026].

In reference to claim 25, claim 25 is rejected for the same reasons as that of claim 17.

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Majumder (US-20120319997-A1) discloses removing a gesture action from a queue [para 0026].
Yoo et al. (US-20110248918-A1) discloses a gesture determination unit removing an index or point information corresponding to a gesture from a corresponding queue [para 0198].
Fujisaki et al. (US-20030174149-A1) discloses deleting gesture information stored in a queue [para 0126].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173